Citation Nr: 0910085	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-34 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1961 to April 1965.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2007 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

The June 2007 rating decision also declined to reopen a claim 
of service connection for lung scars as residuals of asbestos 
exposure.  In July 2007, the Veteran submitted a timely 
notice of disagreement with that determination.  A statement 
of the case (SOC) was issued in August 2007, and the Veteran 
was advised that he would need to submit a timely substantive 
appeal to perfect his appeal in that matter.  In his November 
2007 substantive appeal, he limited his appeal to the matters 
pertaining to hearing loss and tinnitus.  Consequently, the 
matter pertaining to asbestos exposure is not before the 
Board.  

The matters of service connection for bilateral hearing loss 
and tinnitus based on de novo review are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if any action 
on his part is required.  


FINDINGS OF FACT

1.  An unappealed rating decision in February 2005 denied 
service connection for bilateral hearing loss essentially on 
the basis that any hearing loss was not shown to be related 
to the Veteran's service.  

2.  An unappealed rating decision in February 2005 denied 
service connection for tinnitus essentially on the basis that 
such disability was not shown.  

3.  Evidence received since the February 2005 rating decision 
tends to show that he Veteran's hearing loss may be related 
to service and that he has tinnitus, relates to the 
unestablished facts necessary to substantiate the claims 
seeking service connection for bilateral hearing loss and 
tinnitus, and raises a reasonable possibility of 
substantiating the claims.  


CONCLUSIONS OF LAW

1.  Evidence received since the February 2005 rating decision 
is new and material and the claim of service connection for 
bilateral hearing loss may be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  

2.  Evidence received since the February 2005 rating decision 
is new and material and the claim of service connection for 
tinnitus may be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However inasmuch as the 
determination below constitutes a full grant of the portion 
of the claim being addressed, there is no reason to belabor 
the impact of the VCAA on this matter since any error in 
notice content or timing is harmless.  

B.	Factual Background

A February 2005 rating decision denied service connection for 
bilateral hearing loss and tinnitus based essentially on 
findings that the hearing loss was not shown to be related to 
his service, and that tinnitus was not shown.  He was 
notified of, and did not file a notice of disagreement with, 
the denials.  His claim to reopen was received in November 
2006.  
The evidence of record in February 2005 included the 
Veteran's service treatment records (STRs), service personnel 
documents, and reports of treatment from October 2002 to 
November 2004.  His STRs are silent for complaints, findings, 
treatment, or diagnosis pertaining to bilateral hearing loss 
or tinnitus.  His service personnel records show that while 
his military occupational specialty (MOS) at discharge was 
cook, his prior duties in service had included being an 
ammunition carrier, assistant gunner, gunner, and cannoneer.  
Postservice medical evidence includes a September 2004 VA 
medical record evidencing that the Veteran had hearing loss 
(had a right ear hearing aid).  

Evidence received since February 2005 includes: A photocopy 
of a January 2004 magazine article written by a VA physician 
suggesting that veterans who served as aircraft mechanics and 
artillery gunners are at particular risk for noise-induced 
hearing loss and tinnitus; a December 2006 private 
audiological report from the Ear, Nose and Throat Center 
suggesting bilateral hearing loss, noting tinnitus in quiet 
surroundings (noise exposure military), and interest by the 
Veteran in a left ear [hearing] aid; a July 2007 VA audiology 
consult report that notes the Veteran's history of extensive 
noise exposure during his military service and 
occupationally, and lists a diagnosis of bilateral 
sensorineural hearing loss (SNHL); an August 2007 lay 
statement from T.O. to the effect that he worked with the 
Veteran at General Motors (1967-1997) and was aware that the 
Veteran failed a hearing test for a forklift operator 
position and underwent additional testing, which resulted in 
his receiving a hearing aid; a September 2007 letter from Dr. 
L.B. stating that the Veteran suffers from "progressive, 
profound sensorineural hearing loss with continuous 
tinnitus," and that "his disability is directly related to 
efforts in serving our country . . . ".  

On July 2008 VA audiological evaluation, puretone thresholds, 
in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
60
75
95
LEFT
15
15
45
80
85

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.  The Veteran reported a history of noise 
exposure from artillery, guns, and machine guns.  He reported 
occupational noise exposure history to forklifts while 
working for Chevrolet.  He also reported experiencing 
constant tinnitus, beginning in approximately 1965.  The 
audiologist indicated he was unable to offer an opinion as to 
the etiology of the Veteran's hearing loss and tinnitus 
without resorting to mere speculation.  

C.	Legal Criteria and Analysis

Generally, when a claim is disallowed, and is not appealed, 
it becomes final, and may not be reopened and allowed based 
on the same factual basis.  38 U.S.C.A. § 7105(c).  However, 
if new and material evidence is received with respect to a 
claim that has been disallowed, that claim may be reopened, 
and the former disposition of the claim may be reviewed.  
38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

The evidence received since the February 2005 decision is new 
and material.  Since it was not previous of record, and is 
not duplicative, it is new.  It addresses directly the bases 
for the previous denials of the claim (the article by a VA 
physician and the letter from Dr. L.B. tend to relate the 
Veteran's hearing loss of noise trauma in service and the 
December 2006 private audiological report suggests he has 
tinnitus)(it is also noteworthy that Court rulings have held 
that tinnitus is a disability capable of lay observation, and 
that the Veteran's own assertions would be competent evidence 
he has such disability) and therefore is material.  Because 
this evidence supports the Veteran's claims, it raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the claims may, indeed must, be reopened.  


ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is granted.  

The appeal to reopen a claim of service connection for 
tinnitus is granted.  


REMAND

The record shows both that the Veteran has a VA hearing loss 
disability by VA standards and that he had exposure to noise 
trauma by virtue of his duties as a machine-gunner and 
cannoneer in service.  To substantiate his claims, he must 
still show that his hearing loss and tinnitus are related to 
the noise trauma in service or are somehow otherwise related 
to service.  The evidence of record is inadequate for the 
Board to address that question.  Notably, the private medical 
opinion supporting his claim does not explain the rationale 
for the opinion (or indicate to what extent the provider was 
familiar with the Veteran's complete medical history).  The 
VA examiner declined to offer an opinion (indicating that it 
would be mere speculation on his part).  Accordingly, further 
development of medical evidence is necessary.

Furthermore, the record shows that the Veteran was evaluated 
for hearing loss in the scope of his 30 year employment with 
GM.  Records of such evaluations would be pertinent evidence 
in these matters, and must be secured. 

The Veteran is advised that governing regulation provides 
that where evidence requested in connection with a reopened 
claim is not received within a year of the request, the claim 
will be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:
1.  The RO should ask the Veteran to 
identify any and all providers of 
evaluation and/or treatment he received 
for bilateral hearing loss and tinnitus 
since his discharge from service, and to 
provide releases for records of any 
private treatment or evaluation 
(specifically including records of all 
evaluations for hearing loss he received 
in the scope of his employment with 
General Motors, since 1967).  The RO 
should secure for the record copies of the 
complete records of all such treatment and 
evaluation from the sources identified.  

2.  After the development sought above is 
completed, the RO should arrange for the 
Veteran to be examined by an 
otolaryngologist (and specifically not by 
the audiologist who indicated he could not 
provide any opinion without resort to mere 
speculation) to determine the likely 
etiology of his bilateral hearing loss and 
tinnitus.  The examiner must review the 
Veteran's claims file in conjunction with 
the examination and should express an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
better probability) that the Veteran's 
current hearing loss and/or tinnitus are 
related to his service, and specifically 
to the noise trauma he suffered therein, 
or whether the hearing loss and tinnitus 
are more likely related to intervening 
causes.  The examiner must explain the 
rationale for the opinions given (and 
particularly the rationale for any 
disagreement with the textual and medical 
opinion evidence the Veteran has submitted 
in support of his claims).  

3.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
SOC and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


